(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 WATER SPLASH, INC. v. MENON

        CERTIORARI TO THE COURT OF APPEALS OF TEXAS,

                    FOURTEENTH DISTRICT


      No. 16–254.      Argued March 22, 2017—Decided May 22, 2017
Petitioner Water Splash sued respondent Menon, a former employee, in
  a Texas state court, alleging that she had begun working for a com-
  petitor while still employed by Water Splash. Because Menon resid-
  ed in Canada, Water Splash obtained permission to effect service by
  mail. After Menon declined to answer or otherwise enter an appear-
  ance, the trial court issued a default judgment for Water Splash.
  That court subsequently denied Menon’s motion to set aside the
  judgment on the ground that she had not been properly served. On
  appeal, Menon argued that service by mail does not comport with the
  requirements of the Convention on the Service Abroad of Judicial and
  Extrajudicial Documents in Civil and Commercial Matters (Hague
  Service Convention), which seeks to simplify, standardize, and gen-
  erally improve the process of serving documents abroad, specifying
  certain approved methods of service and preempting “inconsistent
  methods of service” wherever it applies, Volkswagenwerk Aktieng-
  esellschaft v. Schlunk, 486 U.S. 694, 699. The Texas Court of Ap-
  peals agreed with Menon, holding that the Convention prohibited
  service of process by mail. Article 10, the provision at issue, consists
  of Articles 10(b) and 10(c), which plainly address permissible meth-
  ods of “service,” and Article 10(a), which provides that the Conven-
  tion will not interfere with “the freedom to send judicial documents,
  by postal channels, directly to persons abroad,” but does not express-
  ly refer to “service.”
Held: The Hague Service Convention does not prohibit service of pro-
 cess by mail. Pp. 4–12.
    (a) This Court begins its analysis by looking to the treaty’s text and
 the context in which its words are used. See Schlunk, 486 U.S., at
 699. The key word in Article 10(a)—“send”—is a broad term, and
2                    WATER SPLASH, INC. v. MENON

                                   Syllabus

    there is no apparent reason why it would exclude the transmission of
    documents for the purpose of service. The structure of the Conven-
    tion strongly counsels against such an exclusion. The Convention’s
    preamble and Article 1 limit the scope of the Convention to service of
    documents abroad, and its full title includes the phrase “Service
    Abroad.” This Court has also held that the scope of the Convention is
    limited to service of documents. Id., at 701. It would thus be quite
    strange if Article 10(a)—apparently alone among the Convention’s
    provisions—concerned something other than service of documents.
    Indeed, such a reading would render Article 10(a) superfluous. Arti-
    cle 10’s function is to ensure that, generally, the Convention “shall
    not interfere” with the activities described in 10(a), 10(b), and 10(c).
    But since Article 1 already “eliminates [the] possibility” that the
    Convention would apply to any communications that “do not culmi-
    nate in service,” id., at 701, in order for Article 10(a) to do any work,
    it must pertain to sending documents for the purposes of service.
    Menon’s attempt to avoid this superfluity problem by suggesting that
    Article 10(a) applies not to service of process but only to the service of
    “post-answer judicial documents” lacks any plausible textual footing
    in Article 10. If the drafters wished to limit Article 10(a) to a particu-
    lar subset of documents, they could have said so—as they did, e.g., in
    Article 15, which refers to “a writ of summons or an equivalent doc-
    ument.” Instead, Article 10(a) uses the term “judicial documents”—
    the same term featured in 10(b) and 10(c). And the ordinary mean-
    ing of the word “send” is broad enough to cover the transmission of
    any judicial documents. Accordingly, the text and structure of the
    Convention indicate that Article 10(a) encompasses service by mail.
    Pp. 4–6.
       (b) The main counterargument—that Article 10(a)’s phrase “send
    judicial documents” should mean something different than the phrase
    “effect service of judicial documents” in Article 10(b) and Article
    10(c)—is unpersuasive. First, it must contend with the compelling
    structural considerations strongly suggesting that Article 10(a) per-
    tains to service of documents. Second, reading the word “send” as a
    broad concept that includes, but is not limited to, service is probably
    more plausible than interpreting the word to exclude service, and it
    does not create the same superfluity problem. Third, the French ver-
    sion of the Convention, which is “equally authentic” to the English
    version, Schlunk, supra, at 699, uses the word “adresser,” which has
    consistently been understood to mean service or notice. At best,
    Menon’s argument creates an ambiguity as to Article 10(a)’s mean-
    ing. The Court thus turns to additional tools of treaty interpretation,
    which comfortably resolve any lingering ambiguity in Water Splash’s
    favor. Pp. 7–8.
                     Cite as: 581 U. S. ____ (2017)                      3

                                Syllabus

    (c) Three extratextual sources are especially helpful in ascertaining
  Article 10(a)’s meaning. First, the Convention’s drafting history
  strongly suggests that the drafters understood that service by postal
  channels was permissible. Second, in the half-century since the Con-
  vention was adopted, the Executive Branch has consistently main-
  tained that the Hague Service Convention allows service by mail.
  Finally, other signatories to the Convention have consistently adopt-
  ed Water Splash’s view. Pp. 8–12.
    (d) The fact that Article 10(a) encompasses service by mail does not
  mean that it affirmatively authorizes such service. Rather, service
  by mail is permissible if the receiving state has not objected to service
  by mail and if such service is authorized under otherwise-applicable
  law. Because the Court of Appeals concluded that the Convention
  prohibited service by mail, it did not consider whether Texas law au-
  thorizes the methods of service used by Water Splash. That and any
  other remaining issues are left to be considered on remand to the ex-
  tent they are properly preserved. P. 12.
472 S.W.3d 28, vacated and remanded.

  ALITO, J., delivered the opinion of the Court, in which all other Mem-
bers joined, except GORSUCH, J., who took no part in the consideration
or decision of the case.
                       Cite as: 581 U. S. ____ (2017)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash­
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 16–254
                                  _________________


WATER SPLASH, INC., PETITIONER v. TARA MENON
  ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF 

             TEXAS, FOURTEENTH DISTRICT

                                [May 22, 2017]

  JUSTICE ALITO delivered the opinion of the Court.
  This case concerns the scope of the Convention on the
Service Abroad of Judicial and Extrajudicial Documents in
Civil and Commercial Matters, Nov. 15, 1965 (Hague
Service Convention), 20 U. S. T. 361, T. I. A. S. No. 6638.
The purpose of that multilateral treaty is to simplify,
standardize, and generally improve the process of serving
documents abroad. Preamble, ibid.; see Volkswagenwerk
Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698 (1988).
To that end, the Hague Service Convention specifies cer­
tain approved methods of service and “pre-empts incon­
sistent methods of service” wherever it applies. Id., at
699. Today we address a question that has divided the
lower courts: whether the Convention prohibits service by
mail. We hold that it does not.
                            I

                           A

  Petitioner Water Splash is a corporation that produces
aquatic playground systems. Respondent Menon is a
former employee of Water Splash. In 2013, Water Splash
sued Menon in state court in Texas, alleging that she had
begun working for a competitor while still employed by
2             WATER SPLASH, INC. v. MENON

                     Opinion of the Court

Water Splash. 472 S.W.3d 28, 30 (Tex. App. 2015).
Water Splash asserted several causes of action, including
unfair competition, conversion, and tortious interference
with business relations. Because Menon resided in Can­
ada, Water Splash sought and obtained permission to effect
service by mail. Ibid. After Menon declined to answer or
otherwise enter an appearance, the trial court issued a
default judgment in favor of Water Splash. Menon moved
to set aside the judgment on the ground that she had not
been properly served, but the trial court denied the mo­
tion. Ibid.
   Menon appealed, arguing that service by mail does not
“comport with the requirements of the Hague Service
Convention.” Ibid. The Texas Court of Appeals majority
sided with Menon and held that the Convention prohibits
service of process by mail. Id., at 32. Justice Christopher
dissented. Id., at 34. The Court of Appeals declined to
review the matter en banc, App. 95–96, and the Texas
Supreme Court denied discretionary review, id., at 97–98.
   The disagreement between the panel majority and
Justice Christopher tracks a broader conflict among courts
as to whether the Convention permits service through
postal channels. Compare, e.g., Bankston v. Toyota Motor
Corp., 889 F.2d 172, 173–174 (CA8 1989) (holding that
the Convention prohibits service by mail), and Nuovo
Pignone, SpA v. Storman Asia M/V, 310 F.3d 374, 385
(CA5 2002) (same), with, e.g., Brockmeyer v. May, 383
F.3d 798, 802 (CA9 2004) (holding that the Convention
allows service by mail), and Ackermann v. Levine, 788
F.2d 830, 838–840 (CA2 1986) (same). We granted certio­
rari to resolve that conflict. 580 U. S. ___ (2016).
                             B
   The “primary innovation” of the Hague Service Conven­
tion—set out in Articles 2–7—is that it “requires each
state to establish a central authority to receive requests
                  Cite as: 581 U. S. ____ (2017)             3

                      Opinion of the Court

for service of documents from other countries.” Schlunk,
supra, at 698. When a central authority receives an ap­
propriate request, it must serve the documents or arrange
for their service, Art. 5, and then provide a certificate of
service, Art. 6.
   Submitting a request to a central authority is not, how­
ever, the only method of service approved by the Conven­
tion. For example, Article 8 permits service through
diplomatic and consular agents; Article 11 provides that
any two states can agree to methods of service not other­
wise specified in the Convention; and Article 19 clarifies
that the Convention does not preempt any internal laws of
its signatories that permit service from abroad via meth­
ods not otherwise allowed by the Convention.
   At issue in this case is Article 10 of the Convention, the
English text of which reads as follows:
      “Provided the State of destination does not object,
    the present Convention shall not interfere with—
      “(a) the freedom to send judicial documents, by
    postal channels, directly to persons abroad,
      “(b) the freedom of judicial officers, officials or other
    competent persons of the State of origin to effect ser­
    vice of judicial documents directly through the judicial
    officers, officials or other competent persons of the
    State of destination,
      “(c) the freedom of any person interested in a judi­
    cial proceeding to effect service of judicial documents
    directly through the judicial officers, officials or other
    competent persons of the State of destination.” 20
    U. S. T., at 363.
  Articles 10(b) and 10(c), by their plain terms, address
additional methods of service that are permitted by the
Convention (unless the receiving state objects). By con­
trast, Article 10(a) does not expressly refer to “service.”
The question in this case is whether, despite this textual
4                 WATER SPLASH, INC. v. MENON

                         Opinion of the Court

difference, the Article 10(a) phrase “send judicial docu­
ments” encompasses sending documents for the purposes
of service.
                                II

                                A

   In interpreting treaties, “we begin with the text of the
treaty and the context in which the written words are
used.” Schlunk, 486 U.S., at 699 (internal quotation
marks omitted). For present purposes, the key word in
Article 10(a) is “send.” This is a broad term,1 and there is
no apparent reason why it would exclude the transmission
of documents for a particular purpose (namely, service).
Moreover, the structure of the Hague Service Convention
strongly counsels against such a reading.
   The key structural point is that the scope of the Conven­
tion is limited to service of documents. Several elements
of the Convention indicate as much. First, the preamble
states that the Convention is intended “to ensure that
judicial and extrajudicial documents to be served abroad
shall be brought to the notice of the addressee in sufficient
time.” (Emphasis added.) And Article 1 defines the Con­
vention’s scope by stating that the Convention “shall apply
in all cases, in civil or commercial matters, where there is
occasion to transmit a judicial or extrajudicial document
for service abroad.” (Emphasis added.) Even the Conven­
tion’s full title reflects that the Convention concerns “Ser­
vice Abroad.”
   We have also held as much. Schlunk, 486 U.S., at 701
(stating that the Convention “applies only to documents
transmitted for service abroad”). As we explained, a pre­
liminary draft of Article 1 was criticized “because it sug­
gested that the Convention could apply to transmissions
——————
  1 See Black’s Law Dictionary 1568 (10th ed. 2014) (defining “send,” in

part, as “[t]o cause to be moved or conveyed from a present location to
another place; esp., to deposit (a writing or notice) in the mail”).
                 Cite as: 581 U. S. ____ (2017)            5

                     Opinion of the Court

abroad that do not culminate in service.” Ibid. The final
version of Article 1, however, “eliminates this possibility.”
Ibid. The wording of Article 1 makes clear that the Con­
vention “applies only when there is both transmission of a
document from the requesting state to the receiving state,
and service upon the person for whom it is intended.”
Ibid.
  In short, the text of the Convention reveals, and we
have explicitly held, that the scope of the Convention is
limited to service of documents. In light of that, it would
be quite strange if Article 10(a)—apparently alone among
the Convention’s provisions—concerned something other
than service of documents.
  Indeed, under that reading, Article 10(a) would be su­
perfluous. The function of Article 10 is to ensure that,
absent objection from the receiving state, the Convention
“shall not interfere” with the activities described in 10(a),
10(b) and 10(c). But Article 1 already “eliminates [the]
possibility” that the Convention would apply to any com­
munications that “do not culminate in service,” id., at 701,
so it is hard to imagine how the Convention could interfere
with any non-service communications. Accordingly, in
order for Article 10(a) to do any work, it must pertain to
sending documents for the purposes of service.
  Menon attempts to avoid this superfluity problem by
suggesting that Article 10(a) does refer to serving docu­
ments—but only some documents. Specifically, she makes
a distinction between two categories of service. According
to Menon, Article 10(a) does not apply to service of process
(which we have defined as “a formal delivery of documents
that is legally sufficient to charge the defendant with
notice of a pending action,” id., at 700)). But Article 10(a)
does apply, Menon suggests, to the service of “post-answer
judicial documents” (that is, any additional documents
which may have to be served later in the litigation). Brief
for Respondent 30–31. The problem with this argument is
6                 WATER SPLASH, INC. v. MENON

                          Opinion of the Court

that it lacks any plausible textual footing in Article 10.2
   If the drafters wished to limit Article 10(a) to a particu­
lar subset of documents, they presumably would have said
so—as they did, for example, in Article 15, which refers to
“a writ of summons or an equivalent document.” Instead,
Article 10(a) uses the term “judicial documents”—the
same term that is featured in 10(b) and 10(c). Accord-
ingly, the notion that Article 10(a) governs a different set of
documents than 10(b) or 10(c) is hard to fathom. And it
certainly derives no support from the use of the word
“send,” whose ordinary meaning is broad enough to cover
the transmission of any judicial documents (including
litigation-initiating documents). Nothing about the word
“send” suggests that Article 10(a) is narrower than 10(b)
and 10(c), let alone that Article 10(a) is somehow limited
to “post-answer” documents.
   Ultimately, Menon wishes to read the phrase “send
judicial documents” as “serve a subset of judicial docu­
ments.” That is an entirely atextual reading, and Menon
offers no sustained argument in support of it. Therefore,
the only way to escape the conclusion that Article 10(a)
includes service of process is to assert that it does not
cover service of documents at all—and, as shown above,
that reading is structurally implausible and renders Arti­
cle 10(a) superfluous.


——————
  2 The argument also assumes that the scope of the Convention is not

limited to service of process (otherwise, Article 10(a) would be superflu­
ous even under Menon’s reading). Schlunk can be read to suggest that
this assumption is wrong. 486 U.S., at 700–701; see 1 B. Ristau,
International Judicial Assistance §4–1–4(2), p. 112 (1990 rev. ed.)
(Ristau) (stating that the English term “service” in the Convention
“means the formal delivery of a legal document to the addressee in such
a manner as to legally charge him with notice of the institution of a
legal proceeding”). For the purposes of this discussion, we will assume,
arguendo, that Menon’s assumption is correct.
                     Cite as: 581 U. S. ____ (2017)                     7

                          Opinion of the Court 


                               B

   The text and structure of the Hague Service Convention,
then, strongly suggest that Article 10(a) pertains to ser­
vice of documents. The only significant counterargument
is that, unlike many other provisions in the Convention,
Article 10(a) does not include the word “service” or any of
its variants. The Article 10(a) phrase “send judicial docu­
ments,” the argument goes, should mean something differ­
ent than the phrase “effect service of judicial documents”
in the other two subparts of Article 10.
   This argument does not win the day for several reasons.
First, it must contend with the compelling structural
considerations discussed above. See Air France v. Saks,
470 U.S. 392, 397 (1985) (treaty interpretation must take
account of the “context in which the written words are
used”); cf. University of Tex. Southwestern Medical Center
v. Nassar, 570 U. S. ___, ___ (2013) (slip op., at 13) (“Just
as Congress’ choice of words is presumed to be deliberate,
so too are its structural choices”).
   Second, the argument fails on its own terms. Assume
for a second that the word “send” must mean something
other than “serve.” That would not imply that Article
10(a) must exclude service. Instead, “send[ing]” could be a
broader concept that includes service but is not limited to
it. That reading of the word “send” is probably more plau­
sible than interpreting it to exclude service, and it does
not create the same superfluity problem.3
   Third, it must be remembered that the French version of
——————
  3 Another  plausible explanation for the distinct terminology of Article
10(a) is that it is the only provision in the Convention that specifically
contemplates direct service, without the use of an intermediary. See
Brief for United States as Amicus Curiae 13 (“[I]n contrast to Article
10(a), all other methods of service identified in the Convention require
the affirmative engagement of an intermediary to effect ‘service’ ”). The
use of the word “send” may simply have been intended to reflect that
distinction.
8             WATER SPLASH, INC. v. MENON

                     Opinion of the Court

the Convention is “equally authentic” to the English ver­
sion. Schlunk, 486 U.S., at 699. Menon does not seri-
ously engage with the Convention’s French text. But the
word “adresser”—the French counterpart to the word
“send” in Article 10(a)—“has been consistently interpreted
as meaning service or notice.” Hague Conference on Pri­
vate Int’l Law, Practical Handbook on the Operation of the
Service Convention ¶279, p. 91 (4th ed. 2016).
  In short, the most that could possibly be said for this
argument is that it creates an ambiguity as to Article
10(a)’s meaning. And when a treaty provision is ambigu­
ous, the Court “may look beyond the written words to the
history of the treaty, the negotiations, and the practical
construction adopted by the parties.” Schlunk, supra, at
700 (internal quotation marks omitted). As discussed
below, these traditional tools of treaty interpretation
comfortably resolve any lingering ambiguity in Water
Splash’s favor.
                             III
   Three extratextual sources are especially helpful in
ascertaining Article 10(a)’s meaning: the Convention’s
drafting history, the views of the Executive, and the views
of other signatories.
   Drafting history has often been used in treaty interpre­
tation. See Medellín v. Texas, 552 U.S. 491, 507 (2008);
Saks, supra, at 400; see also Schlunk, supra, at 700 (ana­
lyzing the negotiating history of the Hague Service Con­
vention). Here, the Convention’s drafting history strongly
suggests that Article 10(a) allows service through postal
channels.
   Philip W. Amram was the member of the United States
delegation who was most closely involved in the drafting of
the Convention. See S. Exec. Rep. No. 6, 90th Cong., 1st
Sess. 5 (App.) (1967) (S. Exec. Rep.) (statement of State
Department Deputy Legal Adviser Richard D. Kearney).
                     Cite as: 581 U. S. ____ (2017)                     9

                          Opinion of the Court

A few months before the Convention was signed, he pub­
lished an article describing and summarizing it. In that
article, he stated that “Article 10 permits direct service by
mail . . . unless [the receiving] state objects to such ser­
vice.” The Proposed International Convention on the
Service of Documents Abroad, 51 A. B. A. J. 650, 653
(1965).4
   Along similar lines, the Rapporteur’s report on a draft
version of Article 10—which did not materially differ from
the final version—stated that the “provision of paragraph
1 also permits service . . . by telegram” and that the draft­
ers “did not accept the proposal that postal channels be
limited to registered mail.” 1 Ristau §4–3–5(a), at 149. In
other words, it was clearly understood that service by
postal channels was permissible, and the only question
was whether it should be limited to registered mail.
   The Court also gives “great weight” to “the Executive
Branch’s interpretation of a treaty.” Abbott v. Abbott, 560
U.S. 1, 15 (2010) (internal quotation marks omitted). In
the half century since the Convention was adopted, the
Executive has consistently maintained that the Hague
Service Convention allows service by mail.
   When President Johnson transmitted the Convention to
the Senate for its advice and consent, he included a report
by Secretary of State Dean Rusk. That report stated that
“Article 10 permits direct service by mail . . . unless [the
receiving] state objects to such service.” Convention on
the Service Abroad of Judicial and Extrajudicial Docu­
ments in Civil or Commercial Matters: Message From the
President of the United States, S. Exec. Doc. C, 90th
Cong., 1st Sess., 5 (1967).

——————
  4 Two  years later, Amram testified to the same effect before the Sen­
ate Foreign Relations Committee. S. Exec. Rep., at 13 (stating that
service by central authority “is not obligatory,” and that other available
techniques included “direct service by mail”).
10                 WATER SPLASH, INC. v. MENON

                           Opinion of the Court

  In 1989, the Eighth Circuit issued Bankston, the first
Federal Court of Appeals decision holding that the Hague
Service Convention prohibits service by mail. 889 F.2d, at
174. The State Department expressed its disagreement
with Bankston in a letter addressed to the Administrative
Office of the U. S. Courts and the National Center for
State Courts. See Notice of Other Documents (1), United
States Department of State Opinion Regarding the Bank­
ston Case and Service by Mail to Japan Under the Hague
Service Convention, 30 I. L. M. 260, 260–261 (1991) (ex­
cerpts of Mar. 14, 1990, letter). The letter stated that
“Bankston is incorrect to the extent that it suggests that
the Hague Convention does not permit as a method of
service of process the sending of a copy of a summons and
complaint by registered mail to a defendant in a foreign
country.” Id., at 261. The State Department takes the
same position on its website.5
  Finally, this Court has given “considerable weight” to
the views of other parties to a treaty. Abbott, 560 U.S., at
16 (internal quotation marks omitted); see Lozano v.
Montoya Alvarez, 572 U. S. ___, ___ (2014) (slip op., at 9)
(noting the importance of “read[ing] the treaty in a man­
ner consistent with the shared expectations of the con­
tracting parties” (internal quotation marks omitted)). And
other signatories to the Convention have consistently
adopted Water Splash’s view.
  Multiple foreign courts have held that the Hague Ser­


——————
  5 Dept.   of State, Legal Considerations: International Judicial Assis­
tance: Service of Process (stating that “[s]ervice by registered . . . mail
. . . is an option in many countries in the world,” but that it “should . . .
not be used in the countries party to the Hague Service Conven-
tion that objected to the method described in Article 10(a) (postal
channels)”), online at https://travel.state.gov/content/travel/en/legal­
considerations/judicial/service-of-process.html (all Internet materials as
last visited May 19, 2017).
                      Cite as: 581 U. S. ____ (2017)                    11

                          Opinion of the Court

vice Convention allows for service by mail.6 In addition,
several of the Convention’s signatories have either objected,
or declined to object, to service by mail under Article
10, thereby acknowledging that Article 10 encompasses
service by mail.7 Finally, several Special Commissions—
comprising numerous contracting States—have expressly
stated that the Convention does not prohibit service by
mail.8 By contrast, Menon identifies no evidence that any
——————
   6 See, e.g., Wang v. Lin, [2016] 132 O. R. 3d 48, 61 (Can. Ont. Sup. Ct.

J.); Crystal Decisions (U. K.), Ltd. v. Vedatech Corp., EWHC (Ch) 1872
(2004), 2004 WL 1959749 ¶21 (High Court, Eng.); R. v. Re Recognition
of an Italian Judgt., 2000 WL 33541696, ¶4 (D. F. Thes. 2000); Case C–
412/97, ED Srl v. Italo Fenocchio, 1999 E. C. R. I–3845, 3877–3878, ¶6
[2000] 3 Cow. M. L. R. 855; see also Brockmeyer v. May, 383 F.3d 798, 802
(CA9 2004) (noting that foreign courts are “essentially unanimous” in
the view “that the meaning of ‘send’ in Article 10(a) includes ‘serve’ ”).
   7 Canada, for example, has stated that it “does not object to service by

postal channels.” By contrast, the Czech Republic has adopted Czecho­
slovakia’s position that “judicial documents may not be served . . .
through postal channels.” Dutch Govt. Treaty Database: Convention on
the Service Abroad of Judicial and Extrajudicial Documents in Civil or
Commercial Matters: Parties With Reservations, Declarations
and Objections, (entries for Canada and the Czech Republic) on-
line at https://treatydatabase.overheid.nl/en/Verdrag/Details/004235_b;
see also, e.g., ibid. (entries for Latvia, Australia, and Slovenia). In
addition, some states have objected to all of the channels of transmis­
sion listed in Article 10, referring to them collectively with the term
“service.” See, e.g., ibid. (entries for Bulgaria, Hungary, Kuwait, and
Turkey).
   8 Hague Conference on Private International Law, Conclusions and

Recommendations Adopted by the Special Commission on the Practical
Operation of the Hague Apostille, Evidence and Service Conventions
¶55, p. 11 (Oct. 28–Nov. 4, 2003) (“reaffirm[ing]” the Special Commis­
sion’s “clear understanding that the term ‘send’ in Article 10(a) is to be
understood as meaning ‘service’ through postal channels”), online at
https://assets.hcch.net/upload/wop/lse_concl_e.pdf; Hague Conference
on Private International Law, Report on the Work of the Special
Commission of April 1989 on the Operation of the Hague Conventions
of 15 November 1965 on the Service Abroad of Judicial and Extrajudi­
cial Documents in Civil or Commercial Matters and of 18 March 1970
on the Taking of Evidence Abroad in Civil or Commercial Matters ¶16,
12                WATER SPLASH, INC. v. MENON

                          Opinion of the Court

signatory has ever rejected Water Splash’s view.
                        *     *    *
  In short, the traditional tools of treaty interpretation
unmistakably demonstrate that Article 10(a) encompasses
service by mail. To be clear, this does not mean that the
Convention affirmatively authorizes service by mail.
Article 10(a) simply provides that, as long as the receiving
state does not object, the Convention does not “interfere
with . . . the freedom” to serve documents through postal
channels. In other words, in cases governed by the Hague
Service Convention, service by mail is permissible if two
conditions are met: first, the receiving state has not ob­
jected to service by mail; and second, service by mail is
authorized under otherwise-applicable law. See Brock­
meyer, 383 F.3d, at 803–804.
  Because the Court of Appeals concluded that the Con­
vention prohibited service by mail outright, it had no
occasion to consider whether Texas law authorizes the
methods of service used by Water Splash. We leave that
question, and any other remaining issues, to be considered
on remand to the extent they are properly preserved.
  For these reasons, we vacate the judgment of the Court
of Appeals, and we remand the case for further proceed­
ings not inconsistent with this opinion.
                                            It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of this case.
——————
p. 5 (Apr. 1989) (criticizing “certain courts in the United States” which
“had concluded that service of process abroad by mail was not permit­
ted under the Convention”), online at https://assets.hcch.net/upload/
scrpt89e_20.pdf; Report on the Work of the Special Commission on the
Operation of the Hague Convention on the Service Abroad of Judicial
and Extrajudicial Documents in Civil or Commercial Matters, Nov. 21–
25 1977, 17 I. L. M. 312, 326 (1978) (observing that “most of the States
made no objection to the service of judicial documents coming from
abroad directly by mail in their territory” (emphasis added)).